                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA




Lamar James Crump,
                                                 Case No. 18-cv-1334 MJD/ECW
             Petitioner,
v.
                                                         ORDER
Kathy Halvorson,

             Respondent.




      This matter is before the Court on the Report and Recommendation by

United States Magistrate Judge Elizabeth Cowan Wright dated June 10, 2019

[Doc. No. 18] recommending that the matter be dismissed with prejudice.

Petitioner objects to the Report and Recommendation.

      Pursuant to statute, the Court has conducted a de novo review of the

record. 28 U.S.C. § 636(b)(1); Local Rule 72.2(b). Based upon that review, the

Court will ADOPT the Report and Recommendation in its entirety.

      1.    The petition for a writ of habeas corpus of Petitioner Lamar James

Crump [Doc. No. 1] is DENIED.




                                        1
     2.    Petitioner’s requests for discovery, to expand the record, and for an

evidentiary hearing is DENIED.

     3.    No Certificate of Appealability shall be issued to Petitioner.

     4.    That this case is DISMISSED WITH PREJUDICE.

     LET JUDGMENT BE ENTERED ACCORDINGLY.



DATED: July 30, 2019                       s/ Michael J. Davis
                                           MICHAEL J. DAVIS
                                           United States District Court




                                       2
